Exhibit 10.4

BB&T CORPORATION
2012 INCENTIVE PLAN

LTIP Award Agreement

 

 

Name of Participant: <<First Name>> <<MI>> <<Last Name>> Grant Date: February
___, 2013 Performance Period: January 1, 2013 through December 31, 2015

THIS AGREEMENT (the “Agreement”), made effective as of February ___, 2013 (the
“Grant Date”), between BB&T CORPORATION, a North Carolina corporation (“BB&T”),
and <<First Name>> <<MI>> <<Last Name>>, an Employee (the “Participant”).

RECITALS:

BB&T desires to carry out the purposes of the BB&T Corporation 2012 Incentive
Plan, as it may be amended and/or restated (the “Plan”), by affording the
Participant a long-term incentive compensation opportunity as hereinafter
provided.

In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1.                  Incorporation of Plan. The rights and duties of BB&T and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise provided herein, capitalized terms in this Agreement shall have the
same definitions as set forth in the Plan.

2.                  Performance Award. Subject to the terms of this Agreement
and the Plan, BB&T hereby grants the Participant an LTIP Award (the “Award”) in
accordance with the following provisions:

(a)               Performance Period. The performance period (“Performance
Period”) for the Award shall be January 1, 2013 through December 31, 2015.

(b)               Partial Performance Period.

(i)(1) Death or Disability. If the Participant ceases to be a Participant in the
Plan during the Performance Period due to the Participant’s termination of
employment due to death or Disability, the Participant’s Award for the
Performance Period shall be payable in accordance with this Agreement, based
solely upon the attainment of at least the Threshold Level of Performance as
provided in Section 2(c) herein, and prorated to reflect such

 

 

Participant’s actual number of full months of employment during the Performance
Period; provided that, for the avoidance of doubt, in the case of a Change of
Control, the Performance Period shall end as of the date of the Change of
Control and payment shall be made (for Participants who are not Employees on the
date of the Change of Control), within ninety (90) calendar days following a
Change of Control as calculated and provided in Section 5(b)(ii) and (iii)
herein. For the avoidance of doubt, the phrase “termination of employment” means
a Separation from Service.

(2) Involuntary Termination Without Cause and Retirement. If the Participant
ceases to be a Participant in the Plan during the Performance Period due to the
Participant’s termination of employment (A) involuntarily by the Company and/or
its Affiliates without Cause, or (B) due to Retirement, the Participant’s Award
for the Performance Period shall be payable in accordance with this Agreement,
based solely upon the attainment of Performance Measures as provided in Section
2(c) herein, and prorated to reflect such Participant’s actual number of full
months of employment during the Performance Period; provided that, for the
avoidance of doubt, in the case of a Change of Control, the Performance Period
shall end as of the date of the Change of Control and payment shall be made (for
Participants who are not Employees on the date of the Change of Control), within
ninety (90) calendar days following a Change of Control as calculated and
provided in Section 5(b)(ii) and (iii) herein. A termination shall be for
“Cause” if the termination of the Participant’s employment by the Company and/or
its Affiliates is on account of the Participant’s (x) dishonesty, theft or
embezzlement; (y) refusal or failure to perform the Participant’s assigned
duties for BB&T or an Affiliate in a satisfactory manner; or (z) engaging in any
conduct that could be materially damaging to BB&T or its Affiliates without a
reasonable good faith belief that such conduct was in the best interest of BB&T
or any of its Affiliates. The determination of whether termination is for Cause
shall be made by the Administrator (or its designee, to the extent permitted
under the Plan), and its determination shall be final and conclusive. For the
avoidance of doubt, the phrase “termination of employment” means a Separation
from Service.

(ii)Change of Control. If, while the Participant is an Employee, there is a
Change of Control during the Performance Period, the Performance Period shall,
notwithstanding anything to the contrary elsewhere in this Agreement, end upon
the date of the Change of Control and the Participant’s Award shall be
calculated based on the Participant’s average monthly base salary received
during the shortened Performance Period (that commenced on January 1,

- 2 -

 

2013, and ended on the date of the Change of Control) as the sum of (1) and (2)
as follows (and payable in accordance with this Agreement): (1) for completed
calendar year(s) during the shortened Performance Period, an Award amount shall
be calculated based solely upon the actual Level of Achievement attained during
such completed calendar year(s); and (2) for a partially completed calendar year
in which a Change of Control occurs, an Award amount calculated at the Target
Level of Achievement.

(iii)             (1) For purposes of Section 2(b)(ii) above, a “Change of
Control” will be deemed to have occurred on the earliest of the following dates:
(A) the date any person or group of persons (as defined in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
together with its affiliates, excluding employee benefit plans of BB&T and its
Affiliates, is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Exchange Act) of securities of BB&T
representing thirty percent (30%) or more of the combined voting power of BB&T’s
then outstanding securities; or (B) the date when, as a result of a tender offer
or exchange offer for the purchase of securities of BB&T (other than such an
offer by BB&T for its own securities), or as a result of a proxy contest,
merger, consolidation or sale of assets, or as a result of any combination of
the foregoing, individuals who at the beginning of any consecutive twelve- (12-)
month period during the Performance Period of the Award constituted BB&T’s
Board, plus new directors whose election or nomination for election by BB&T’s
shareholders is approved by a vote of at least two-thirds of the directors still
in office who were directors at the beginning of such twelve- (12-) month period
(collectively, the “Continuing Directors”), cease for any reason during such
twelve- (12-) month period to constitute at least two-thirds of the members of
such board of directors; (C) the date the shareholders of BB&T approve an
agreement for the sale or disposition by BB&T of all or substantially all of
BB&T’s assets within the meaning of Section 409A; or (D) the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of BB&T that, together with stock held by such person or group constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of BB&T within the meaning of Section 409A.

(2) Notwithstanding Section 2(b)(iii)(1) above, the term “Change of Control”
shall not include any event that is a “Merger of Equals.” For purposes of the
Plan and this Agreement, the term “Merger of Equals” means any event that would
otherwise

- 3 -

 

qualify as a Change of Control if the event (including, if applicable, the terms
and conditions of the related agreements, exhibits, annexes, and similar
documents) satisfies all of the following conditions as of the date of such
event: (A) the Board of BB&T or, if applicable, a majority of the Continuing
Directors has, prior to the change in control event, approved the event; (B) at
least fifty percent (50%) of the common stock of the surviving corporation
outstanding immediately after consummation of the event, together with at least
fifty percent (50%) of the voting securities representing at least fifty percent
(50%) of the combined voting power of all voting securities of the surviving
corporation outstanding immediately after the event shall be owned, directly or
indirectly, by the persons who were the owners, directly or indirectly, of the
common stock and voting securities of BB&T immediately before the consummation
of such event in substantially the same proportions as their respective direct
or indirect ownership immediately before such event of the common stock and
voting securities of BB&T, respectively; (C) at least fifty percent (50%) of the
directors of the surviving corporation immediately after the event shall be
composed of directors who were Directors or Continuing Directors immediately
before the event; and (D) the person who was the Chief Executive Officer (“CEO”)
of BB&T immediately before the event shall be the CEO of the surviving
corporation immediately after the event. If a transaction constitutes a Merger
of Equals, then, notwithstanding the provisions of Section 2(b)(iii)(1) above,
the vesting of the Award will not be accelerated due to the Merger of Equals,
but the Award shall instead continue to vest, if at all, in accordance with the
provisions of Sections 2, 3 and 4 herein.

(c)                Performance Measures for Award. The pre-established three-
(3-) year Performance Period’s Performance Measure (as defined in Section
2(c)(i) below) applicable to the Award, the Participant’s targeted percentage of
the Participant’s average base salary during the Performance Period
(“Participant’s Target %”), Levels of Achievement, and the potential projected
cash payout to the Participant, based upon the Level of Achievement, are as
follows:

(i)Performance Measure: The average return on shareholders’ common equity for
BB&T during the Performance Period determined in accordance with United States
generally accepted accounting principles (“BB&T GAAP ROCE”) relative to the
average, by company, return on shareholders’ common equity achieved by each
company of the Peer Group during the Performance Period (“Peer Group GAAP
ROCE”).

(ii)For purposes of the Award, there shall be levels of achievement (“Levels of
Achievement”), including, threshold (“Threshold”), target (“Target”), and
maximum (“Maximum”). The Threshold

- 4 -

 

Level of Achievement shall be a BB&T GAAP ROCE of the twenty-fifth (25th)
percentile of the Peer Group GAAP ROCE; the Target Level of Achievement shall be
a BB&T GAAP ROCE of the fiftieth (50th) percentile of the Peer Group GAAP ROCE;
and the Maximum Level of Achievement shall be a BB&T GAAP ROCE of the
seventy-fifth (75th) percentile of the Peer Group GAAP ROCE. The Levels of
Achievement range from the Threshold Level of Achievement to the Maximum Level
of Achievement as illustrated in the Level of Achievement Chart attached hereto
as Exhibit A and made a part hereof.

(iii)For avoidance of doubt in the interpretation of the Exhibit A Level of
Achievement Chart, there will not be an Award payout if the Threshold Level of
Achievement is not attained for the Performance Period. If the Threshold Level
of Achievement is attained for the Performance Period, the Award payout to the
Participant will be fifty percent (50%) of the Participant’s Target %. If the
Target Level of Achievement is attained for the Performance Period, the Award
payout to the Participant will be one hundred percent (100%) of the
Participant’s Target %. If the Maximum Level of Achievement is attained for the
Performance Period, the Award payout to the Participant will be one hundred
fifty percent (150%) of the Participant’s Target %.

(iv)The projected Award payout to the Participant, if either the Target Level of
Achievement or if the Maximum Level of Achievement is attained for the
Performance Period, is summarized in the following chart (with certain
assumptions concerning the Participant’s base salary for 2013, 2014, and 2015):

2013 Base Salary1 2014 Base Salary1 2015 Base Salary1

Participant’s

Target %

Target Payout (if Target Level of Achievement Attained)2        Maximum Payout
(if Maximum Level of Achieve- ment is Attained)2 $________ $________ $________
_______% $____________3 $____________3

(v)For purposes hereof, the term “Peer Group” means Comerica Incorporated;
Fifth-Third Bancorp; Huntington Bancshares, Incorporated; KeyCorp; M&T Bank
Corporation; PNC Financial Services Group, Inc.; Regions Financial Corporation;
SunTrust Banks, Inc.; U.S. Bancorp; and Zions Bancorporation.

 



 

1Solely for illustration purposes, projections assume certain salary increases
on April 1st of each year. Projections do not reflect negative discretion
reductions by the Administrator.





2The projected payouts will change based upon the Participant’s actual base
salary for 2013, 2014, and 2015.





3Pursuant to the terms of the Plan, in the Administrator’s discretion the Award
may be payable in cash, in shares of Common Stock, or in a combination of both.



 





- 5 -

 

3.                  Vesting of Award. Subject to the terms of the Plan and the
Agreement (including but not limited to the provisions of Sections 2, 4 and 5
herein), the Award shall be 100% vested and earned on January 1, 2016, following
the December 31, 2015 expiration of the Performance Period. The Administrator
has sole authority to determine whether and to what degree the Award has vested
and is payable and to interpret the terms and conditions of this Agreement and
the Plan.

4.                  Forfeiture of Award. Except as may be otherwise provided in
the Plan or in this Agreement (including, without limitation, the provisions of
Section 2(b) herein), in the event that the employment of the Participant with
BB&T or an Affiliate terminates for any reason and the Award has not vested
pursuant to Section 3, then the Award, to the extent not vested as of the
Participant’s termination of employment date, shall be forfeited immediately
upon such termination, and the Participant shall have no further rights with
respect to the Award. The Administrator (or its designee, to the extent
permitted under the Plan) shall have sole discretion to determine if a
Participant’s rights have terminated pursuant to the Plan and this Agreement,
including but not limited to the authority to determine the basis for the
Participant’s termination of employment. The Participant expressly acknowledges
and agrees that, except as otherwise provided in this Agreement, the termination
of the Participant’s employment shall result in forfeiture of the Award and any
underlying payout to the extent the Award has not vested as of the Participant’s
termination of employment date.

5.                  Award Payout.

(a)               The Award, if at least the Threshold Level of Performance is
met, shall be payable, and paid, in cash, shares of Common Stock, or a
combination of cash and shares of Common Stock, as determined by the
Administrator in its sole discretion.

(b)               Award payout shall, upon vesting of the Award, be made to the
Participant (or in the event of the Participant’s death, to the Participant’s
beneficiary or beneficiaries) in a lump sum within ninety (90) calendar days
following the end of the Performance Period; or if a Change of Control occurs
during the Performance Period, payment shall be made in a lump sum within ninety
(90) calendar days following the Change of Control (provided that if such
ninety- (90-) day period begins in one calendar year and ends in another, the
Participant (or the Participant’s beneficiary or beneficiaries) shall not have
the right to designate the calendar year of payment). Notwithstanding the
foregoing, if the Participant is or may be a Specified Employee, a distribution
due to Separation from Service may not be made until within the thirty- (30-)
day period commencing with the first day of the seventh month following the
month of Separation from Service, or, if earlier, the date of death of the
Participant (with all such payments that otherwise would have been made during
such six- (6-) month period to be made during the seventh month following
Separation from Service), in each case except as may be otherwise permitted
under Section 409A.

6.                  No Right to Continued Employment or Service. Neither the
Plan, the grant of the Award, nor any other action related to the Plan shall
confer upon the Participant any right to continue in the employment or service
of BB&T or an Affiliate or affect in any way with the right of BB&T or an
Affiliate to terminate the Participant’s employment or service at any time.
Except as otherwise expressly provided in the Plan or this Agreement or as
determined by the

- 6 -

 

Administrator, all rights of the Participant with respect to the Award shall
terminate upon termination of the employment or service of the Participant with
BB&T or an Affiliate. The grant of the Award does not create any obligation on
the part of BB&T or an Affiliate to grant any further awards. So long as the
Participant shall continue to be an Employee of BB&T or an Affiliate, the Award
shall not be affected by any change in the duties or position of the
Participant.

7.                  Nontransferability of Award and Shares. The Award, and any
Award payout, shall not be transferable (including by sale, assignment, pledge
or hypothecation) other than by will or the laws of intestate succession. The
designation of a beneficiary in accordance with Plan procedures does not
constitute a transfer; provided, however, that unless disclaimer provisions are
specifically included in a beneficiary designation form accepted by the
Administrator, no beneficiary of the Participant may disclaim the Award.

8.                  Superseding Agreement; Binding Effect. This Agreement
supersedes any statements, representations or agreements of BB&T with respect to
the grant of the Award or any related rights, and the Participant hereby waives
any rights or claims related to any such statements, representations or
agreements. This Agreement does not supersede or amend any existing
confidentiality agreement, nonsolicitation agreement, noncompetition agreement,
employment agreement or any other similar agreement between the Participant and
BB&T or an Affiliate, including, but not limited to, any restrictive covenants
contained in such agreements.

9.                  Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina, without
regard to the principles of conflicts of law, and in accordance with applicable
United States federal laws.

10.              Amendment and Termination; Waiver. Subject to the terms of the
Plan, this Agreement may be amended or terminated only by the written agreement
of the parties hereto. The waiver by BB&T of a breach of any provision of the
Agreement by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Section 409A and federal securities laws), and the Participant hereby consents
to any such amendments to the Plan and this Agreement.

11.              Issuance of Shares; Rights as Shareholder. The Participant and
the Participant’s legal representatives, legatees or distributees shall not be
deemed to be the holder of any Shares subject to the Award and shall not have
any voting rights, dividend rights or other rights of a shareholder unless and
until such Shares have been issued to the Participant or them. No Shares subject
to the Award shall be issued at the time of grant of the Award. Shares subject
to the Award shall be issued in the name of the Participant (or, if the
Participant is deceased, in the name of the Participant’s beneficiary or
beneficiaries) as soon as practicable after, and only to the extent that, the
Award has vested and if such distribution is otherwise permitted under the terms
of Section 5 herein. Neither dividends nor dividend equivalent rights shall be
granted in connection with the Award, and the Award shall not be adjusted to
reflect the distribution of any dividends on the Common Stock (except as may be
otherwise provided

- 7 -

 

under the Plan). No dividends on the Shares shall be payable prior to both (i)
the vesting of the Award and (ii) the issuance and distribution of Shares to the
Participant.

12.              Withholding; Tax Matters.

(a)               BB&T or an Affiliate shall report all income and withhold all
required local, state, federal, foreign income and other taxes and any other
amounts required to be withheld by any governmental authority or law from any
amount payable in cash with respect to the Award. Prior to the delivery or
transfer of any shares of Common Stock or any other benefit conferred under the
Plan, BB&T shall require the Participant to pay to BB&T in cash the amount of
any tax or other amount required by any governmental authority to be withheld
and paid over by BB&T or an Affiliate to such authority for the account of such
recipient. Notwithstanding the foregoing, the Administrator may establish
procedures to permit a recipient to satisfy such obligation in whole or in part,
and any local, state, federal, foreign or other income, employment and other tax
obligations relating to the Award, by electing (the “election”) to have BB&T
withhold shares of Common Stock from any shares of Common Stock to which the
recipient is entitled. The number of shares of Common Stock to be withheld shall
have a Fair Market Value as of the date that the amount of tax to be withheld is
determined as nearly equal as possible to the amount of such obligations being
satisfied. Each election must be made in writing to the Administrator in
accordance with election procedures established by the Administrator.

(b)               BB&T has made no warranties or representations to the
Participant with respect to the tax consequences (including but not limited to
income tax consequences) related to the Award or the payout, if any, pursuant to
the Award, and the Participant is in no manner relying on BB&T or its
representatives for an assessment of such tax consequences. The Participant
acknowledges that there may be adverse tax consequences with respect to the
Award and that the Participant should consult a tax advisor. The Participant
acknowledges that the Participant has been advised that the Participant should
consult with the Participant’s own attorney, accountant, and/or tax advisor
regarding the decision to enter into this Agreement and the consequences
thereof. The Participant also acknowledges that BB&T has no responsibility to
take or refrain from taking any actions in order to achieve a certain tax result
for the Participant.

13.              Administration. The authority to construe and interpret this
Agreement and the Plan, and to administer all aspects of the Plan, shall be
vested in the Administrator, and the Administrator shall have all powers with
respect to this Agreement as are provided in the Plan. Any interpretation of the
Agreement by the Administrator and any decision made by it with respect to the
Agreement are final and binding on the parties hereto.

14.              Notices. Any and all notices under this Agreement shall be in
writing and sent by hand delivery or by certified or registered mail (return
receipt requested and first-class postage prepaid), in the case of BB&T, to its
Human Systems Division, 200 West Second Street (27101), PO Box 1215,
Winston-Salem, NC 27102, attention: Human Systems Division Manager, and in the
case of the Participant, to the last known address of the Participant as
reflected in BB&T’s records.

- 8 -

 

15.              Severability. The provisions of this Agreement are severable;
and if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

16.              Compliance with Laws; Restrictions on Award and Shares of
Common Stock. BB&T may impose such restrictions on the Award and any shares of
Common Stock relating to the payout of the Award as it may deem advisable,
including without limitation restrictions under the federal securities laws,
federal tax laws, the requirements of any stock exchange or similar organization
and any blue sky, state or foreign securities laws applicable to such Award or
shares of Common Stock. Notwithstanding any other provision in the Plan or this
Agreement to the contrary, BB&T shall not be obligated to issue, deliver or
transfer any shares of Common Stock, make any other distribution of benefits
under the Plan, or take any other action, unless such delivery, distribution or
action is in compliance with all applicable laws, rules and regulations
(including but not limited to the requirements of the Securities Act). BB&T may
cause a restrictive legend or legends to be placed on any certificate for shares
of Common Stock issued pursuant to the Award in such form as may be prescribed
from time to time by applicable laws and regulations or as may be advised by
legal counsel.

17.              Successors and Assigns. Subject to the limitations stated
herein and in the Plan, this Agreement shall be binding upon and inure to the
benefit of the Participant and the Participant’s executors, administrators and
permitted transferees and beneficiaries and BB&T and its successors and assigns.

18.              Counterparts, Further Instruments. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. The
parties hereto agree to execute such further instruments and to take such
further action as may be reasonably necessary to carry out the purposes and
intent of this Agreement.

19.              Right of Offset. Notwithstanding any other provision of the
Plan or this Agreement, subject to any applicable laws to the contrary, BB&T may
reduce the amount of any benefit or payment otherwise payable to or on behalf of
the Participant by the amount of any obligation of the Participant to BB&T or an
Affiliate that is or becomes due and payable, and the Participant shall be
deemed to have consented to such reduction; provided, however, that to the
extent Section 409A is applicable, such offset shall not exceed the greater of
Five Thousand Dollars ($5,000) or the maximum offset amount then permitted under
Section 409A.

20.              Adjustment of Award.

(a)               The Administrator shall have authority to make adjustments to
the terms and conditions of the Award in recognition of unusual or nonrecurring
events affecting BB&T or any Affiliate, or the financial statements of BB&T or
any Affiliate, or of changes in applicable laws, regulations or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules or regulations.

- 9 -

 

(b)               Notwithstanding anything contained in the Plan or elsewhere in
this Agreement to the contrary, (i) the Administrator, in order to comply with
applicable law (including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act) and any risk management requirements and/or
policies adopted by BB&T, retains the right at all times to decrease or
terminate the Award and payments under the Plan, and any and all amounts payable
under the Plan or paid under the Plan shall be subject to clawback, forfeiture,
and reduction to the extent determined by the Administrator as necessary to
comply with applicable law and/or policies adopted by BB&T; and (ii) in the
event any legislation, regulation(s), or formal or informal guidance require(s)
any compensation payable under the Plan (including, without limitation, the
Award) to be deferred, reduced, eliminated, or subjected to vesting, the Award
shall be deferred, reduced, eliminated, paid in a different form or subjected to
vesting or other restrictions as, and solely to the extent, required by such
legislation, regulation(s), or formal or informal guidance.

21.              Award Conditions.

(a) Notwithstanding anything in the Plan or this Agreement to the contrary, to
the extent that either (i) the Administrator or the Board of Governors of the
Federal Reserve System determines that any change to the Plan and/or this
Agreement is required, necessary, advisable, or deemed appropriate to improve
the risk sensitivity of the Award, whether by (a) adjusting the Award
quantitatively or judgmentally based on the risk the Participant’s activities
pose to BB&T or an Affiliate; (b) extending the Performance Period for
determining the Award; (c) extending the Performance Period and adjusting for
actual losses or other performance issues; or (d) otherwise as required by the
Administrator or the Federal Reserve System; or (ii) the Administrator or the
United States government (including, without limiting any agency thereof)
determines that any change to the Plan and/or this Agreement is required,
necessary, advisable, or deemed appropriate to comply with any applicable law,
regulation, or requirement; then this Agreement and/or the Award shall be
automatically amended to incorporate such change, without further action of the
Participant, and the Administrator shall provide the Participant notice thereof.

(b) Notwithstanding anything contained in the Plan or this Agreement to the
contrary, to the extent that either the Administrator or the United States
government (including, without limitation, any agency thereof) determines that
the Award granted to the Participant pursuant to this Agreement is prohibited or
substantially restricted by, or subjects BB&T or an Affiliate to any adverse tax
consequences that BB&T or an Affiliate is not otherwise subject to on the Grant
Date because of, any current or future United States law, any rule, regulation,
or other authority, then this Agreement shall automatically terminate effective
as of the Grant Date and the Award shall automatically be cancelled as of the
Grant Date without further action on the part of the Administrator or the
Participant and without any compensation to the Participant for such termination
and cancellation. The Administrator agrees to provide notice to the Participant
of any such termination and cancellation.

 

[Signature Page to Follow]

- 10 -

 




IN WITNESS WHEREOF, this Agreement has been executed in behalf of BB&T and by
the Participant effective as of the Grant Date.

 

BB&T CORPORATION

 

By:_______________________

 

 

PARTICIPANT

 

 

                                                                      

<<First Name>> <<MI>> <<Last Name>>

 


 

- 11 -

 



 

EXHIBIT A

TO

BB&T CORPORATION

2012 INCENTIVE PLAN

LTIP Award Agreement

 

Level of Achievement Chart

(January 1, 2013 through December 31, 2015 Performance Period - 2016 Payout)

 

 

Level of Achievement

Percentile Performance

(BB&T GAAP ROCE

Relative to

Peer Group GAAP ROCE)

Payout Percent of

Participant’s Target %

Threshold 25th 50%   30th 60%   35th 70%   40th 80%   45th 90% Target 50th 100%
  55th 110%   60th 120%   65th 130%   70th 140% Maximum 75th or greater 150%

 

 

 

The Administrator has the (negative) discretion to decrease Award payouts based
on business factors, including but not limited to, industry conditions,
performance relative to peers, regulatory developments, and changes in capital
requirements.

 

Straight line interpolation will be used to calculate payout percentages between
the threshold and target and between target and maximum levels of achievement
not otherwise listed in the “Payout Percent” column above. For performance that
is less than the 25th percentile, the payout percentage is 0%.




A-1


 



